Citation Nr: 1138801	
Decision Date: 10/19/11    Archive Date: 10/25/11

DOCKET NO.  08-14 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from June 1993 to December 1993, and from November 2000 to January 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2007 and December 2007 rating decisions by the Columbia, South Carolina Regional Office (RO) of the Department of Veterans Affairs (VA).

In July 2009, the Veteran submitted additional evidence directly to the Board, with a waiver of initial RO consideration of the evidence.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2010).

In the report of the January 2009 VA examination for compensation and pension purposes, the examiner indicates that based on the Veteran's current presentation, it is believed that the Veteran would be unable to manage any funds made available to him.  Thus, the issue of whether the Veteran is competent to manage funds has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In April 2009, J.H.L., M.S., remarked that she had seen the Veteran since February 2009 for weekly therapy for his PTSD.  However, the only treatment record from J.H.L., M.S., that is of record is a single treatment note from February 2009.  The other weekly treatment records from J.H.L., M.S., have not yet been obtained.  When VA is put on notice of the existence of private medical records, VA must attempt to obtain those records before proceeding with the appeal.  See Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  While this case is in remand status, the RO/AMC should obtain these treatment records as authorized by the Veteran.

The evidence of record also indicates that the Veteran is in receipt of Social Security Administration (SSA) disability benefits.  However, no records from the SSA are of record.

The Board observes that SSA disability benefits are based on a claimant's age, employment history, and disability.  42 U.S.C.A. § 423; 20 C.F.R. §§ 404.1505, 404.1520.  Accordingly, the SSA may have medical records regarding a claimant's disabilities where a claimant is in receipt of disability benefits.  As there is evidence that the Veteran filed a claim for SSA benefits based in part on psychological disability, a remand is necessary to attempt to obtain these records, as they may contain evidence pertinent to the Veteran's claim.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Additionally, the Board notes that the Veteran last underwent VA examination for compensation and pension purposes for his PTSD in January 2009.  Within the examination report, it was noted that the Veteran did not appear to be putting forth his best effort.  She stated that given the Veteran's current presentation, she believed that the Veteran would be unable to manage any funds made available to him.  She also stated that she was unable to provide a global assessment of functioning (GAF) score at that time without resorting to mere speculation.  However, she did not give a detailed explanation as to why she could not assign a GAF score without resorting to mere speculation.

The Court of Appeals for Veteran's Claims has held that if a VA examiner has determined that simply stating that a medical opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  In light of the absence of a detailed reason as to why a GAF score could not be assigned without resorting to mere speculation, the Board finds that the Veteran should be afforded another VA examination to clarify his current PTSD symptomatology.

Concerning the claim for a TDIU, the Board notes that, in a December 2007 rating decision, the RO denied entitlement to a TDIU.  The Veteran was furnished notice of this rating decision in December 2007.  In June 2008, the Veteran filed a statement reflecting his desire to appeal the RO decision concerning a TDIU.  

However, the RO has yet to issue a SOC with respect to that claim, the next step in the appellate process.  See 38 C.F.R. § 19.29; Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  Consequently, this matter must be remanded to the RO for the issuance of an SOC.  Id.  The Board emphasizes, however, that to obtain appellate review of any issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202.

Accordingly, the case is REMANDED for the following action:


1.  The RO/AMC should issue an SOC on the issue of entitlement to a TDIU.  It should also inform the Veteran of the requirements to perfect an appeal with respect to this issue.  

2.  If the Veteran perfects an appeal with respect to this issue, the RO or the AMC should ensure that all indicated development is completed before the case is returned to the Board.

3.  The RO/AMC must ascertain if the Veteran has received any VA, non-VA, or other medical treatment for his PTSD that is not evidenced by the current record.  The RO/AMC must gather any outstanding VA treatment records and provide the Veteran with authorization forms for the release of any identified outstanding private treatment records (to particularly include the treatment records from J.H.L., M.S.).  Any such records must be obtained and associated with the claims folder.  If any identified private records cannot be obtained, the Veteran must be so informed and provided an opportunity to submit any copies thereof in his possession.

4.  The RO/AMC should request from SSA a copy of its determination on the Veteran's claim for disability benefits, as well as copies of all medical records underlying its determination.  In requesting these records, the RO/AMC should follow the current procedures of 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, or a reasonable time period for the Veteran's response has expired, the RO/AMC should arrange for the Veteran to undergo a VA examination, by a psychiatrist or psychologist, at a VA medical facility.  

The entire claims file, to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and a report of the examination should include discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies (to include psychological testing, if warranted) should be accomplished (with all findings made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should render specific findings with respect to the existence and extent (or frequency, as appropriate) of:  memory loss; depressed mood; anxiety; panic attacks; sleep impairment; impaired judgment, speech, impulse control and/or thought processes; neglect of personal hygiene and appearance; suicidal ideation; and delusions and/or hallucinations.  The examiner should render a multi-axial diagnosis, including assignment of a Global Assessment of Functioning (GAF) scale score that represents the level of impairment due to the Veteran's PTSD, and an explanation of what the score means.

The examiner should set forth all examination findings, along with the complete rationale for the conclusions reached, in a printed, (typewritten) report.

6.  Following completion of all indicated development, the RO/AMC should readjudicate any issue remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded the requisite opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



